The appeal in this case was taken from a judgment of ouster rendered in a quo warranto proceeding *Page 126 
by which the municipality, plaintiff in error here, which contained within its boundaries some two thousand acres of land, was ousted from municipal jurisdiction of forty acres of land, of rural character, which the court below held was beyond the range of municipal benefits, and that its inclusion within the limits of the municipality and its subjection to municipal taxation constituted an invasion of the basic property rights of the co-relator, which are guaranteed by the Constitution.
Upon the trial of the court below the plaintiff in error endeavored to show that these lands were benefited by inclusion within the municipal limits and also endeavored to show that the co-relator was estopped from raising any question of usurpation of municipal authority by acquiescence for an unreasonable length of time.
The determination of these two issues depended upon the testimony in the case which was taken before the Circuit Judge. We are not able to say that his conclusions from the testimony are clearly erroneous. The case has been ably briefed and orally argued by counsel for both sides, and many interesting questions discussed, but after all the decision of the case turns upon what construction should be placed upon the testimony. The parties waived trial by jury and the case was tried and submitted to the Court for determination of all question of law and fact. No useful purpose would be subserved in summarizing or analyzing such testimony in this opinion.
Our conclusion is that we would not be authorized to disturb the conclusion of the lower court on the facts as represented by the judgment rendered.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 127